Citation Nr: 1606066	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  07-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the period prior to August 16, 2010, for left knee arthritis.

2.  Entitlement to a rating in excess of 30 percent since October 1, 2011, for a left total knee arthroplasty.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Air Force from June 1963 to February 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision of the Muskogee, Oklahoma, Regional Office, which granted service connection for left knee arthritis and assigned a 10 percent evaluation and granted service connection for left knee scars and assigned a noncompensable evaluation, both effective September 29, 2005.  In January 2011, the Muskogee, Oklahoma, Regional Office assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence following a left total knee arthroplasty effective August 16, 2010, and assigned a 30 percent rating for left knee total arthroplasty effective October 1, 2011.  

In December 2014 and in April 2015, the Board remanded the issue of entitlement to an initial rating higher than 10 percent prior to August 16, 2010, for left knee arthritis, and a rating higher than 30 percent since October 1, 2011, for a left total knee arthroplasty, to the Regional Office (RO) for additional action.

The issue of entitlement to an initial rating in excess of 10 percent for the period prior to August 16, 2010, for left knee arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the relevant period, the Veteran's left knee disability has been shown to be manifested by no more than total replacement, limitation of extension to 10 degrees, and limitation of flexion to 120 degrees.  


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent since October 1, 2011, for a left total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  


II.  Left Knee for Period since October 1, 2011

The Veteran contends that the 30 percent rating he has been assigned since October 1, 2011, for his left knee disorder does not adequately reflect his level of disability.

Service treatment records reflect that the Veteran originally injured his left knee while playing softball in 1976.  He had pain and swelling for several years and in August 1983, he underwent arthroscopy with a partial medial meniscectomy.  In August 1984, he underwent a left knee arthrotomy with anterior cruciate ligament (ACL) reconstruction.  A December 2005 VA examination provides that the Veteran was diagnosed with arthritis of the left knee.  In August 2010, he underwent a total left knee arthroplasty.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  38 C.F.R. § 4.71, Plate II.

A minimum 30 percent rating is warranted for a knee replacement.  For intermediate degrees of residual weakness, pain, or limitation of motion, rating is done by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic code 5256 provides ratings for ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  A 40 percent rating is warranted for a knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic code 5261 provides ratings based on limitation of the extension of the leg.  Extension limited to 20 degrees warrants a 30 percent rating and extension limited to 30 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Diagnostic code 5262 provides ratings based on impairment of the tibia and fibula.  A 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loos motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A January 2012 VA examination report provides that the Veteran had no limitation of extension of his left knee, and that he had limitation of flexion of his left to knee to 135 degrees and 130 degrees after repetitive-use testing.  The examiner noted that he had less movement than normal and pain on movement in his right knee after repetitive use.  

An August 2015 VA examination report states that the Veteran had limitation of flexion to 120 degrees and limitation of extension to 10 degrees.  There was no additional functional loss or range of motion after repetitive use.  No ankylosis, joint instability, or tibial or fibular impairment was reported.  The examiner indicated that the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion.  

During the relevant period, the Veteran's left knee disability has been shown to be manifested by no more than total replacement, limitation of extension to 10 degrees, and limitation of flexion to 120 degrees.  The report of the August 2015 VA examination states that the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion.  Diagnostic code 5055 for knee replacement provides that, in such a case, the rating is to be done by analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  During the relevant period, the Veteran exhibited no ankylosis of the knee and no tibial or fibular impairment.  His limitation of extension is to 10 degrees and a 40 percent rating would require a limitation of extension to 30 degrees.

Given these facts, the Board finds that the current 30 percent evaluation adequately reflects the Veteran's current left knee disability during the relevant period.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected left knee disability under 38 C.F.R. § 3.321(b)(1).  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, and 5262 reflect that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology, namely, the functional impairment of the left knee including limitation of motion.  Although the Board recognizes the Veteran's complaints and is mindful of his comments, the evidence does not show that his disability is unusual or exceptional.  The Board recognizes the Veteran's difficulties, but finds that the schedular criteria reasonably describe his disability level and associated impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment.  In both the January 2012 and the August 2015 VA examination reports, the examiner provided that the Veteran's knee disorder did not impact his ability to work or to perform any type of occupational task.


ORDER

Entitlement to an initial rating in excess of 30 percent since October 1, 2011, for a left total knee arthroplasty, is denied.

REMAND


Treatment records from the period prior to August 16, 2010, are not of record.  The operative report from August 16, 2010, states that the surgeon was M. Hullender, M.D.  Clinical documentation from Dr. Hullender is not of record.  There is an indication that the left knee condition was significantly more severe than currently rated for a period prior to the surgery.  However, without these records the Board cannot determine the severity of the disability for the period in question.  As such, VA should obtain all relevant VA and private clinical documentation which could be potentially helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left knee, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact M. Hullender, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


